*67On Petition for Rehearing.
Rabb, J.
4. Appellant earnestly insists that this court erred in holding that the board of commissioners could go behind the returns of the election officers, and hold the railroad election void, and for that reason refuse the prayer of the petition, without notice, after the lapse of two years’ time from the date of the election. It is true the statute §5476 Burns 1908, §4056 R. S. 1881) provides that, at the first June session after the election is held, the board of commissioners shall, if a majority of the votes cast at the election are favorable to the appropriation, grant the prayer of the petition. But this provision of the statute is merely directory. The board does not lose its jurisdiction by failing to act at that time. All taxpayers in the township are brought into the proceeding by the original notice of the petition, and they remain in, and are bound to take notice of all the steps taken in the proceeding as long as it remains in fieri, and it does remain in fieri until it is finally disposed of by the. board’s either granting or denying the petition.
5. If it refuses to grant the petition, it matters not upon what ground, the only remedy of the taxpayers favorable to the appropriation is by appeal. If it grants the prayer thereof, the only remedy of the taxpayer opposed to the appropriation is by appeal. The board acts in a judicial capacity in determining all the questions of the sufficiency of the petition, and all the steps taken that would authorize it to grant the prayer of the petition. Board, etc., v. Conner (1900), 155 Ind. 484; Gilson v. Board, etc. (1891), 128 Ind. 65, 11 L. R. A. 835; Reynolds v. Faris (1881), 80 Ind. 14; State, ex rel., v. Board, etc. (1891), 131 Ind. 90; Board, etc., v. Hall (1880), 70 Ind. 469.
*686. *67Appellant treats the election as being the thing assailed, and claims that the remonstrance is a collateral attack upon *68the election. This is a mistaken view. The remonstrance is not a collateral attack upon .anything. The election is an incident in the proceeding seeking the appropriation by the township of money to aid in the construction of the railroad. The remonstrance is against the granting of the prayer of the petition in the first instance. It does not seek to nullify the election, but to defeat the granting of the appropriation by the board of commissioners.
7. All the cases cited by appellant in which the question has arisen, and in which it is held that the attack upon the validity of the proceedings was not seasonably made, have been proceedings to enjoin the collection of the tax after the order of the board of commissioners had been made granting the prayer of the petition. The cases hold that the question is not seasonably presented in those cases, not because of the lapse of time, but on account of the intervention of the judgment of the tribunal whose duty it was to determine the facts presented in the complaint as a ground for restraining the collection of the tax. It was not the lapse of time, but the adjudication that barred the complaining taxpayer. There is no positive law defining when the taxpayer may present his objections to the proceedings, and what we hold is that until they are determined by the tribunal where they are originally pending, they are seasonably presented. There is no question of estoppel arising that could operate against their making the remonstrance at any time before final action by the board. The only persons who are interested or who have any rights to be affected are. the taxpayers of the township, and it could not be claimed that any taxpayer had altered his position on account of the delay in presenting the remonstrance. As has been decided in numerous cases, the railroad in whose aid the appropriation is petitioned for has no interest in the subject until the money raised by the tax is in the treasury.
Petition overruled.